DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a cooling and lubrication system for a motor vehicle drive unit, the cooling and lubrication system comprising: a drive unit sump; a first mechanically-driven pump fluidly; a second mechanically-driven pump; a heat exchanger residing downstream of the first mechanically-driven pump and residing downstream of the second mechanically-driven pump; and an oil/air separator reservoir residing downstream of the first mechanically-driven pump and residing downstream of the second mechanically-driven pump; wherein, in one state of operation amid use of the cooling and lubrication system, the first and second mechanically-driven pumps draw drive unit fluid from the drive unit sump and the drawn drive unit fluid is delivered through the heat exchanger and to an electric traction motor of the motor vehicle drive unit for cooling, and the first and second mechanically-driven pumps draw drive unit fluid from the drive unit sump and the drawn drive unit fluid is delivered to the oil/air separator reservoir where separated drive unit fluid is fed downstream of the oil/air separator reservoir to components of the motor vehicle drive unit for lubrication.  Additionally, Examiner understands the oil/air separator reservoir acts to separate drive unit fluid (oil) from air and is not just a reservoir.  This is interpreted from the explanation of the oil/air separator in Applicant’s Specification paragraph [0041].  For these reasons, in conjunction with the rest of the structure as claimed in independent claims 1, 12 and 20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.K.B/Examiner, Art Unit 3654